Citation Nr: 1118160	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for spondylolisthesis of L5-S1 with spondylolitic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to a disability rating greater than 10 percent for L5-S1 radiculopathy, left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate compensable rating for L5-S1 radiculopathy, right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a January 2009 rating decision, the RO increased the Veteran's rating for spondylolisthesis and degenerative disc disease to 40 percent, effective from February 24, 2006, the date of the claim for an increased rating.  It also service-connected L5-S1 radiculopathy, left lower extremity, and assigned it a 10 percent rating from the February 24, 2006 date of claim.  There was a hearing before the undersigned Veterans Law Judge at the RO in October 2009.  In March 2010, the Board rendered a decision on issues number 1-3 and remanded the TDIU claim to the RO for development.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to issues 1-3 and remanded the matter to the Board to comply with instructions in a November 2010 Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The November 2010 Joint Motion whose instructions the Court has ordered the Board to follow indicates that the Board should consider whether the Veteran experienced bowel or bladder impairment for which he may be entitled to a separate rating under an appropriate Diagnostic Code.  The Motion notes that in the Veteran's June 2006 VA examination report, the examiner noted that the Veteran was constipated and took stool softener every night, and that a private physician in May 2006 reported that the Veteran had had 3 epidural blocks and has difficulty with his stomach and bladder.  An appropriate VA examination with opinion is necessary to allow for consideration of whether a separate rating is warranted for bowel or bladder impairment.

Moreover, the most recent relevant records contained in the Veteran's claims folder are dated in October 2009.  Recently, in March 2011, the Veteran indicated that he was currently under doctor's care for his back disability and that he was being prepared for back surgery.  These developments suggest an increase in his disability, given the preparation for surgery so as to warrant another examination.  Such action will also allow for informed consideration of the issues dealing with radiculopathy of each lower extremity as directed by the Joint Remand. 

Consideration of the TDIU issue will be deferred pending the above actions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take action to obtain all relevant medical records of treatment since October 2009, to specifically include any recent records regarding any scheduled or contemplated back surgery.  

2.  The RO should then schedule the Veteran for orthopedic and neurological examination of the low back.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated studies and testes should be performed.

     (a)  Examination results should be reported to allow for application of VA rating criteria.  The examiner should report the range of motion measurements for the Veteran's thoracolumbar spine, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

     (b)  With regard to any radiculopathy of the right and left lower extremities, the examiner should approximate the level of any complete or incomplete paralysis of the sciatic nerve related to the Veteran's service-connected low back disability, to include whether such radiculopathy more nearly approximates mild, moderate, or severe incomplete paralysis.  

     (c)  The examiner also should report the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

     (d)  The examiner should also specifically report whether there is bladder or bowel impairment associated with the low back disability.  If so, the examiner should describe the severity of such disability to allow for application of VA rating criteria.   

     (e)  The examiner should also offer an opinion as to the effect of the service-connected low back disability, together with any associated radiculopathy of the lower extremities and any associated bowel and/or bladder impairment, on the Veteran's employability.

3.  Thereafter, the RO should review the expanded record and determine if the benefits sought as to all four issues can be granted.  The RO also should specifically consider whether a separate rating for associated bowel or bladder impairment is warranted.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


